Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT

Claim Objections
The previous objection of Claim 4 for the recitation of “subcutaneous,” is withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of Claim 2 under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn by virtue of Applicants’ amendment.  

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The previous rejection of Claims 1-11 and 13-25 under 35 U.S.C. 112, first paragraph, the scope of enablement, is withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The previous rejection of Claims 1-11 and 13-25 under 35 U.S.C. 103(a) as being unpatentable over Quinn et al. (WO 2016/100803 A2, published on 06/23/2016, see IDS) in view of Belisario et al. ("Association between ENPP1 K173Q and stroke in a newborn cohort of 395 Brazilian children with sickle cell anemia", Blood. 126(10), 2015, 1259-1260, see IDS) and Braddock et al. (WO 2014/126965 A2, see IDS) is withdrawn for the following reasons.
Braddock et al. teach that the serum levels of NPPI are higher in the presence of K173Q mutation, and therefore, a person of ordinary skill would not have been motivated to further increase the serum levels of NPP1 by administering extraneous NPP1 to treat or ameliorate the risk of stroke in SCA patients (italicized for added emphasis, see page 27, lines 9-35).

The instant claims are drawn to for a method of treating or ameliorating stroke in a sickle cell anemia (SCA) patient in need thereof, the method comprising administering 
	PROTEIN-Z-DOMAIN-X-Y (I), 
wherein in (I): 
	PROTEIN comprises amino acid residues 23 to 849 (PSCAKE... to ... QED) of SEQ ID NO: 19; 
	DOMAIN is absent or at least one selected from the group consisting of a human IgG Fc domain (Fc), human serum albumin protein (ALB), and a fragment thereof; 
	X and Z are independently absent or a polypeptide comprising 1-20 amino acids; and, 
	Y is absent.  
It is noted by the Examiner that NNP1 and ENNP1 are used synonymously in this office action, which refers to human ectonucleotide pyrophosphate phosphodiesterase or ectonucleotide pyrophosphatase.
	Quinn et al. teach a method of reducing vascular calcification comprising administering to a subject with low plasma pyrophosphate (PPi), i.e., wherein the subject has a cardiovascular disorder (see claims 1 and 11), soluble ectonucleotide pyrophosphate phosphodiesterase (sNPP1) fused to human IgG Fc domain having the amino acid sequence as set forth in SEQ ID NO: 3, which has 100% sequence identity to Applicants’ residues 23-849 of SEQ ID NO: 1 (see below sequence alignment, which has been copied and pasted below for Applicants’ convenience from SCORE, Result 85 of 20210916_120558_us-16-322-037-19_copy_23_849.align2500.rag.), and lacks 
	Quinn et al. teach said method wherein the administration is via intravenous or subcutaneous (see claims 22 and 23), which reads on Applicants’ claims 4 and 5.  
	Quinn et al. teach that sNPP1 fusion proteins thereof comprises human serum albumin (see paragraphs [0100] and [0117]) while lacking a polyaspartic acid domain, which reads on Applicants’ claim 9.
Quinn et al. teach that sNPP1 fusion proteins are formulated into a pharmaceutical composition with a pharmaceutically acceptable carrier (see paragraph [0118]), thereby reading on Applicants’ claim 13.
Quinn et al. teach said administration, wherein the subject is human, thereby reading on Applicants’ claims 20 and 21.
Quinn et al. further teach a method comprising measuring PPi in a sample using the abcam PPi fluorometric assay, comparing the amount of PPi from a wild-type versus a subject with NNP1 deficiency, wherein the amount of PPi is lower in the sample with NNP1 deficiency, and administering sNNP1 to a subject with low plasma PPi, wherein the subject is human (see Claims 1 and 16; Examples 1-3; and Table 2 on page 35), thereby reading on Applicants’ claims 22-25.  
	Claims 2 and 6 are included in this rejection because they describe the inherent end result of administering the same compound taught by Quinn et al. as with the claimed method.
	Quinn et al. do not teach sickle cell anemia patients.
nd paragraph and Figure 1).
Braddock et al. teach that polymorphisms, i.e., the K173Q in human ENPP1 discussed in Belisario et al., which is found not in the catalytic domain but rather found in the somatomedin B-2 domain near the membrane spanning region (see Figure 2B), protective against stroke represent a loss of function mutation that decreases Ap3A hydrolysis in the thrombotic microenvironment.  “Decreased NPP1 activity in brain capillaries would result in decreased ADP concentrations in the cerebral capillary bed, thus providing a direct mechanism to account for decreased platelet aggregation and thrombus formation” (see page 27, lines 9-35). Braddock et al. further teach that NPP1 polypeptide or mutant thereof comprises an NPP1 polypeptide where the NPP1 transmembrane domain has been replaced by the transmembrane domain of NPP2, i.e., 12-30 of SEQ ID NO: 2 as shown in Figure 2A (see page 31, lines 12-21), thereby reading on Applicants’ claims 7 and 8.
It would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating or ameliorating stroke in a sickle cell anemia (SCA) patient comprising administering to the patient soluble ectonucleotide pyrophosphate phosphodiesterase (sNPP1) having amino acid sequence as set forth in SEQ ID NO: 3 (which is 100% identical to Applicants’ restudies 23-849 of SEQ ID NO: 1 fused to human IgG Fc or one that is optionally fused to human albumin) as taught by Quinn et al. Belisario et al. and Braddock et al.  One would have been motivated to practice such prima facie obvious over the combined teachings of the prior art.  


EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s amendment was given in a telephone interview with Domingo Silva on 03/08/2022.  Claims 1-11, 13-21, 26 and 30-32 are allowed.  

Claims 22-25 and 27-29.	(Canceled).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Quinn et al. (WO 2016/100803 A2, published on 06/23/2016, see IDS) teach a method of reducing vascular calcification comprising administering to a subject with low plasma pyrophosphate (PPi), i.e., wherein the subject has a cardiovascular disorder (see claims 1 and 11), soluble ectonucleotide pyrophosphate phosphodiesterase (sNPP1) fused to human IgG Fc domain having the amino acid sequence as set forth in SEQ ID NO: 3, which has 100% sequence identity to Applicants’ residues 23-849 of SEQ ID NO: 19 (see below sequence alignment, which has been copied and pasted below for Applicants’ convenience from SCORE, Result 85 of 20210916_120558_us-16-322-037-19_copy_23_849.align2500.rag.), the Examiner has found no teaching or suggestion in the prior art directed to a method of treating or ameliorating stroke in a sickle cell anemia (SCA) patient in need thereof, the method comprising administering to the patient a therapeutically effective amount of a compound of formula (I), or a salt or solvate thereof: PROTEIN-Z-DOMAIN-X-Y (I), wherein in (I): PROTEIN comprises amino acid residues 23 to 849 (PSCAKE... to ... QED) of SEQ ID NO:19; DOMAIN is absent or at least one selected from the group consisting of a human IgG Fc domain (Fc), human serum albumin protein (ALB), and a fragment thereof; X and Z are independently absent or a polypeptide comprising 1-20 amino acids; and; Y is absent.  It is noted by the Examiner that a person of ordinary skill in the art (POSITA) would not have been motivated to administer NPP1 for treating or ameliorating stroke in a sickle cell anemia (SCA) patient because Li et al. (Serum phosphate concentration and incidence of stroke: a systemic review and meta-analysis, Neurol Sci (2014) 35:1877–
RESULT 85
BDB57609
ID   BDB57609 standard; protein; 1058 AA.
XX
AC   BDB57609;
XX
DT   11-AUG-2016  (first entry)
XX
DE   Human soluble NPP1-human IgG1 Fc fusion protein, SEQ ID 3.
XX
KW   ENPP1 protein; Ectonucleotide pyrophosphatase phosphodiesterase;
KW   Ectonucleotide pyrophosphatase-PDE-1; Immunoglobulin G1;
KW   Immunoglobulin gamma 1; NPP1 protein; PC-1 protein; calcification;
KW   cardiant; end stage renal disease; endocrine-gen.; enzyme deficiency;
KW   fusion protein; heavy chain constant region; insulin resistance;
KW   ischemic heart disease; metabolic-gen.; nutrition-disorder-gen.;
KW   osteopathic; prophylactic to disease; protein therapy;
KW   pseudoxanthoma elasticum; therapeutic; vasotropic;
KW   x linked dominant hypophosphatemic rickets.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..827
FT                   /note= "Soluble NPP1 protein of SEQ ID NO: 2 (see 
FT                   BDB57608)"
FT   Region          828..1058
FT                   /note= "IgG1 Fc region"
XX
CC PN   WO2016100803-A2.
XX
CC PD   23-JUN-2016.
XX
CC PF   18-DEC-2015; 2015WO-US066646.
XX
PR   19-DEC-2014; 2014US-0094943P.
PR   02-NOV-2015; 2015US-0249781P.
XX
CC PA   (ALXI ) ALEXION PHARM INC.
XX
CC PI   Quinn A,  Hsia N,  Khan T,  Askew KL,  Grabowski G,  Cheng Z;
CC PI   Oneill WC;
XX
DR   WPI; 2016-38255G/46.
XX
CC PT   Reducing vascular calcification comprises administering doses of soluble 

CC PT   plasma pyrophosphate or high serum phosphate.
XX
CC PS   Claim 29; SEQ ID NO 3; 67pp; English.
XX
CC   The present invention relates to a novel method for reducing vascular 
CC   calcification in a subject. The method comprises: administering two or 
CC   more doses of soluble ectonucleotide pyrophosphatase phosphodiesterase 1 
CC   (NPP1) or a fusion protein comprising the NPP1 protein to the subject 
CC   with low plasma pyrophosphate (PPi) or high serum phosphate (Pi). Also 
CC   described is a method for treating a subject having NPP1 deficiency or 
CC   NPP1-associated disease. The method of the present invention is useful 
CC   for preventing calcification in artery or aorta and for preventing and 
CC   treating NPP1 deficiency or NPP1-associated disease such as arterial 
CC   calcification, insulin resistance, hypophosphatemic rickets, myocardial 
CC   ischemia, joint calcification, ossification of posterior longitudinal 
CC   ligament of spine, vascular calcification in chronic kidney disease, 
CC   pseudoxanthoma elasticum or idiopathic infantile arterial calcification. 
CC   The present sequence represents a fusion protein (comprising a human 
CC   soluble NPP1 protein and a human immunoglobulin gamma 1 (IgG1) Fc region)
CC   which can be used for reducing vascular calcification.
XX
SQ   Sequence 1058 AA;

  Query Match             100.0%;  Score 4553;  DB 23;  Length 1058;
  Best Local Similarity   100.0%;  
  Matches  827;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCAKEVKSCKGRCFERTFGNCRCDAACVELGNCCLDYQETCIEPEHIWTCNKFRCGEKR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCAKEVKSCKGRCFERTFGNCRCDAACVELGNCCLDYQETCIEPEHIWTCNKFRCGEKR 60

Qy         61 LTRSLCACSDDCKDKGDCCINYSSVCQGEKSWVEEPCESINEPQCPAGFETPPTLLFSLD 120           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LTRSLCACSDDCKDKGDCCINYSSVCQGEKSWVEEPCESINEPQCPAGFETPPTLLFSLD 120

Qy        121 GFRAEYLHTWGGLLPVISKLKKCGTYTKNMRPVYPTKTFPNHYSIVTGLYPESHGIIDNK 180           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GFRAEYLHTWGGLLPVISKLKKCGTYTKNMRPVYPTKTFPNHYSIVTGLYPESHGIIDNK 180

Qy        181 MYDPKMNASFSLKSKEKFNPEWYKGEPIWVTAKYQGLKSGTFFWPGSDVEINGIFPDIYK 240           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 MYDPKMNASFSLKSKEKFNPEWYKGEPIWVTAKYQGLKSGTFFWPGSDVEINGIFPDIYK 240

Qy        241 MYNGSVPFEERILAVLQWLQLPKDERPHFYTLYLEEPDSSGHSYGPVSSEVIKALQRVDG 300           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MYNGSVPFEERILAVLQWLQLPKDERPHFYTLYLEEPDSSGHSYGPVSSEVIKALQRVDG 300

Qy        301 MVGMLMDGLKELNLHRCLNLILISDHGMEQGSCKKYIYLNKYLGDVKNIKVIYGPAARLR 360           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 PSDVPDKYYSFNYEGIARNLSCREPNQHFKPYLKHFLPKRLHFAKSDRIEPLTFYLDPQW 420           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PSDVPDKYYSFNYEGIARNLSCREPNQHFKPYLKHFLPKRLHFAKSDRIEPLTFYLDPQW 420

Qy        421 QLALNPSERKYCGSGFHGSDNVFSNMQALFVGYGPGFKHGIEADTFENIEVYNLMCDLLN 480           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QLALNPSERKYCGSGFHGSDNVFSNMQALFVGYGPGFKHGIEADTFENIEVYNLMCDLLN 480

Qy        481 LTPAPNNGTHGSLNHLLKNPVYTPKHPKEVHPLVQCPFTRNPRDNLGCSCNPSILPIEDF 540           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LTPAPNNGTHGSLNHLLKNPVYTPKHPKEVHPLVQCPFTRNPRDNLGCSCNPSILPIEDF 540

Qy        541 QTQFNLTVAEEKIIKHETLPYGRPRVLQKENTICLLSQHQFMSGYSQDILMPLWTSYTVD 600           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QTQFNLTVAEEKIIKHETLPYGRPRVLQKENTICLLSQHQFMSGYSQDILMPLWTSYTVD 600

Qy        601 RNDSFSTEDFSNCLYQDFRIPLSPVHKCSFYKNNTKVSYGFLSPPQLNKNSSGIYSEALL 660           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 RNDSFSTEDFSNCLYQDFRIPLSPVHKCSFYKNNTKVSYGFLSPPQLNKNSSGIYSEALL 660

Qy        661 TTNIVPMYQSFQVIWRYFHDTLLRKYAEERNGVNVVSGPVFDFDYDGRCDSLENLRQKRR 720           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TTNIVPMYQSFQVIWRYFHDTLLRKYAEERNGVNVVSGPVFDFDYDGRCDSLENLRQKRR 720

Qy        721 VIRNQEILIPTHFFIVLTSCKDTSQTPLHCENLDTLAFILPHRTDNSESCVHGKHDSSWV 780           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 VIRNQEILIPTHFFIVLTSCKDTSQTPLHCENLDTLAFILPHRTDNSESCVHGKHDSSWV 780

Qy        781 EELLMLHRARITDVEHITGLSFYQQRKEPVSDILKLKTHLPTFSQED 827
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        781 EELLMLHRARITDVEHITGLSFYQQRKEPVSDILKLKTHLPTFSQED 827

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656